                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


RONALD LEMA KUPSKY,

             Plaintiff,

      v.                                              Case No. 19-CV-265

LAURA BONIS, et al.,

             Defendants.


                                       ORDER


        Plaintiff Ronald Lema Kupsky, who is representing himself, is proceeding on

claims under 42 U.S.C. § 1983. On February 18, 2020, he filed a motion to compel

discovery. He asserts that he served a “discovery demand,” which appears to be a

request to produce documents, on the defendants on October 23, 2019. According to

Kupsky, the defendants have “sent nothing and are now refusing to provide

discovery.” (ECF No. 30.)

      Civil Local Rule 37 requires that all motions to compel include “a written

certification by the movant that, after the movant in good faith has conferred or

attempted to confer with the person or party failing to make disclosure or discovery

in an effort to obtain it without court action, the parties are unable to reach an

accord.” In other words, before filing a motion to compel, a party needs to first discuss

its dispute with the opposing party’s lawyer before asking the court to get involved.

And, if the parties cannot work out the dispute and a party files a motion to compel,
that party must include in his motion proof that he first tried to work the dispute out

with the opposing party’s lawyer.

      Because Kupsky has not complied with Local Rule 37, the court will deny his

motion without prejudice. Parties are often able to resolve their disputes without the

court’s help. Informal resolution without the court’s involvement saves both the court

and the parties time and resources. Kupsky should contact defense counsel

(preferably by letter) to get a better understanding of why the defendants did not

respond to his requests. A brief discussion may easily resolve whatever issues exist

and save everyone the time and effort of briefing a motion. The court encourages the

parties to be flexible and to work with one another in good faith. If the parties cannot

reach an agreement and Kupsky decides to re-file the motion to compel, he should be

sure to comply with Civil Local Rule 37.

      THEREFORE, IT IS ORDERED that Kupsky’s motion to compel (ECF No.

30) is DENIED without prejudice.

      Dated at Milwaukee, Wisconsin this 20th day of February, 2020.




                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                           2
